 PLYMOUTH INDUSTRIES, INC.Plymouth Industries,Inc.andUnited IndustrialWorkers,Local399. Case 7-CA-6911June 30, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSOn January 30, 1969, Trial Examiner George J.Bott issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices,andrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondent had not engaged inother unfair labor practices alleged in the complaint.Thereafter,Respondent filed exceptions to theDecision and a supporting brief, and the GeneralCounsel filed limited cross-exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewedthe rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case,' and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein.THE REMEDYInhiscross-exceptions,theGeneralCounselcontends that the Trial Examiner's RecommendedOrder should be clarified so as to place onRespondenttheentireobligationofofferingreinstatementtotheaffectedemployeesunconditioned by the obligation the Trial Examinerwould impose on the Regional Director to notify theemployees that Respondent has advised him of itsintenttocomply with our Order, or on theemployees to advise theRegionalDirectororRespondent, within 20 days of such notice, of adesire to be reinstated.We find merit in thiscontention.Therefore, we shall order that Respondent offerfulland immediate reinstatement to allWarrenemployees who were laid off on or after June 14,1968, as a consequence of the transfer of unit work(other than work on the Chevrolet truck order) fromWarren to Ithaca.' Reinstatement shall be to thesameorsubstantiallyequivalentjobsat'Respondent has requested oral argument.This request is hereby deniedas the record,the exceptions,and the brief adequately present the issuesand the positions of the parties.607Respondent's Ithaca plant or at the Warren plant, ifRespondent elects to resume operations there,without prejudice to seniority or other rights andprivileges, discharging if necessary all persons hiredsince June 14, 1968. If there is insufficient work forallemployeestobeofferedreinstatement,Respondent shall place the names of those for whomwork is not available on a preferential hiring list, inthe order of their seniority, and shall offer them jobsin the future before hiring other persons. Employeesoffered reinstatement at Ithaca shall be allowed aperiod of time for accepting such offers, a period ofreasonable length with respect to the particularcircumstances here prevailing - which may includea need by such employees to make a decision on onwhether to move themselves and their families toIthaca.Respondent shall also be required to pay eachsuch employee backpay for losses suffered as aconsequence of the aforementioned transfer of unitwork.An employee's backpay period shall beginwith his layoff and shall terminate with the offer ofreinstatement or placement on the preferential hiringlist should there not be sufficient work available forhim.' Loss of pay shall be computed in the mannerprescribed inF.W. _WoolworthCompany,90NLRB 289, together with interest on such sums atthe rate of 6 percent per annum in accordance withIsisPlumbing & Heating Co.,138NLRB 716. Inaddition to the foregoing, Respondent shall pay toemployees reinstatedattheIthacaplant,allnecessary and proper items of expense incurred inmoving themselves, their immediate families, andtheir household effects to Ithaca.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Plymouth Industries, Inc.,Warren and Ithaca,Michigan, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with UnitedIndustrialWorkers, Local 399, as the exclusivecollective-bargaining representative of Respondent'semployees in the appropriate unit with respect towages, hours, and other terms and conditions ofemployment.'It is possible that one or more of theemployees laid offon or afterJune 14,1968, would have been laidoff aspart of a reduction in workforce even if Respondent had not unilaterallytransferredunit work toIthaca.With regard to any such employees,they are alsoentitled toreinstatement if, but for the transfersof work to Ithaca, they would havebeen recalled to work at Warren at a later date.'In accordance with the circumstances set forth in in.2, supra,whendetermination is made of the amountsof backpaydue, consideration shallbe given to the possibilitythat,had therebeen no transfer of unit work toIthaca,some employees would still havebeen in layoffstatus during partof the period subsequent to June 14, 1968177 NLRB No. 71 608DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Unilaterallytransferringunitwork,discontinuing unit work,relocating operations, orotherwise unilaterally changing the wages,hours,and other terms and conditions of employment ofunit employees without prior bargaining with theabove-named Union concerning such decisions andthe effects thereof.(c) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed to them by Section 7 of theAct.2.Take the following affirmative action which theBoard finds will effectuate the policiesof the Act:(a)Upon request,bargain collectively with theUnion concerning the effects on theWarrenemployees of the transfer of unit work to the Ithacaplant and the discontinuance of operations at theWarren plant.(b)Ifandwhen operations atWarren areresumed,bargain collectively with the Union as thestatutory representative of the employees in theappropriate unit.(c)Offer to all employees laid off at its Warrenplant on or after June 14,1968, immediate and fullreinstatementtotheirformerorsubstantiallyequivalentpositions,atWarren if Respondentdecides to resume operations there and otherwise atIthaca, without prejudice to their seniority or otherrights and privileges,discharging if necessary any.persons hired subsequent to June 14,1968; all in themanner set forth in the"Remedy" section of thisDecision and Order.If there are not a sufficientnumber of jobs for all the employees to be offeredreinstatement,Respondent shall place the names ofthoseforwhom jobs are not available on apreferential list in the order of their seniority, and,thereafter,offer them reinstatement before otherpersons are hired for such work.(d)Make whole all unit employees unlawfully laidoff atWarren on or after June 14,1968, for anyloss of earnings suffered by reason of the unilateraltransfer of unit,work to Ithaca and, in addition, paymoving expenses to those employees reinstated atIthaca,in the manner set forth in the"Remedy"section of this Decision and Order.(e)Notify the aforementioned employees ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended,after discharge from the ArmedForces.(f)Preserve and, upon request, make available totheBoard or its agents,forexamination andcopying,all payroll records,-social security paymentrecords,timecards,personnel records and reports,and all other records necessary or useful indetermining compliance with this Order,and thecomputation of the amount of backpay due pursuantthereto.(g)Forthwith mail to the last known address ofeach unit employee on its payroll on or after June14,1968, a copy of the attached notice marked"Appendix."' The copies to be so mailed shall be onforms provided by the Regional Director for Region7 of theBoard,and shall beduly signed by anauthorized officer of Respondent.(h)Notify the Regional Director for Region 7, inwriting,within 10 days from the date of thisDecision and Order, what steps have been taken tocomply herewith.The Board hereby reserves to itself the right toamend or modify this Order, if found necessary byreasonofchangedcircumstancesnotnowanticipated.IT IS HEREBY FURTHER ORDERED thatthe complaintherein be,and it hereby is, dismissed insofar as italleges violations of Section 8(a)(3) of the Act.'In the event that this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words"a Decision andOrder" the words"aDecree of the United States Court of Appeals'Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act as amended,we hereby notify our employees that:WE WILL NOTrefuse to bargain collectively withUnited IndustrialWorkers, Local 399, as the exclusiverepresentative of all employees in the appropriate unitat our Warren plant.WE WILL NOT unilaterally transfer unit work ordiscontinue our manufacturing operations or otherwisemake changes in the wages, hours, and other terms andconditions of employment for the employees in theappropriate unit without prior bargaining with theabove-named Union.WE WILL NOT in.any like or related manner interferewith, restrain, or coerce our employees in the exerciseof theirrights guaranteedthem by Section 7 of the Act.WE WILL,upon request, bargain collectivelywith theUnion as the exclusive representative of all employeesin the aforesaid unit with respect to the effects of ourdecisiontotransferunitwork and discontinueoperations as Warren.WE WILL offer to reinstate to their former orsubstantially equivalent positions,without prejudice totheirseniorityorother rights and privileges, allemployees who were laid off at the Warren plant on orafter June 14, 1968,as a result of the transfer of anyunit work(other than work on the Chevrolet truck job)to Ithaca,discharging if necessary all employees hiredby us since that date. Such reinstatement shall be tojobs at our Ithaca plant or, if we resume operations attheWarren plant,to jobs available there. If there arenot a sufficient number of jobs available for allemployees to be offered reinstatement, we shall placethe names of those for whom jobs are not available ona preferential hiring list and we will offer thememployment in the future before we give jobs to anyoneelse. PLYMOUTH INDUSTRIES, INC.609WE WILLpay to employees reinstated at our Ithacaplant, the necessary travel and moving expenses entailedin transporting themselves,their immediate families,and household effects to Ithaca,Michigan.WE WILLmake whole each employee who was laidoff on or after June 14,1968, as a consequence of thetransfer of work to our Ithaca plant,as above set forth,for any loss of earnings suffered as a result of thattransfer.Backpay shall terminate either upon offer ofreinstatement or placement on a preferential hiring listof the names of those employees for whom there is notsufficient work available.WE WILL,ifwe resume operations at the Warrenplant, reinstate employees in accord with the seniorityprovisions of the contract with the Union.WE WILL, if operations are resumed at Warren,bargain collectively with the Union as the representativeof all, employees in the appropriate unit.WE WILLnotify the above-mentioned employees ifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended,after discharge from the Armed Forces.PLYMOUTH INDUSTRIES,INC.(Employer)DatedBy(Representative)(Title)Thisnotice must remain postedfor 60 consecutive daysfrom the date ofposting and mustnot be altered, defaced,or covered by anyother material.If employees have anyquestion concerning this noticeor compliancewithits provisions, theymay communicatedirectlywiththeBoard'sRegionalOffice,500 BookBuilding,1249Washington Boulevard,Detroit,Michigan48226, Telephone 313-226-3200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE J. BOTT,TrialExaminer:Uon a charge ofunfairlaborpracticesfiled by UnitedIndustrialWorkers,Local 399, hereincalled the Union,on August 15, 1968,againstPlymouthIndustries,Inc.,hereincalledRespondentorCompany,theGeneralCounsel of theNational LaborRelations Board issued a complaint andnotice ofhearing datedOctober 17,1968, in which heallegedthatRespondent had engaged in unfair laborpractices in violation of Section 8(a)(1),(3),and(5) of theNational LaborRelations Act, as amended,herein calledthe Act.Respondentfiledan answer,and a hearing washeld beforeme in Detroit,Michigan,on December 16 and17,1968,atwhichallpartieswere represented.Subsequent to the hearing,Respondent and GeneralCounsel filed briefs whichhave been carefully considered.Uponthe entire record in the case and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.JURISDICTION OF THE BOARDRespondent is a Michigan corporation withitsofficeand principal place of business inWarren,Michigan,herein called the Warren plant.Since on or about January1,1968,Respondent has also operated a second plant inIthaca,Michigan,hereincalledtheIthacaplant.Respondent at all times material herein has engaged in themanufacture and sale of automotive and truck sun visors.Respondent'sWarren and Ithaca plant are the onlyfacilities involved in this case.During the year ending December 31,1967,arepresentative period, Respondent had a gross revenue inexcess of$500,000 and shipped goods from both itsWarren and Ithaca plants valued in excess of $500,000directly to points located outside theState ofMichigan.Respondent concedes,and I find that Respondent is anemployer engaged in commerce within the meaning ofSection2(2), 2(6),and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Brief Statement of theQuestionWhetherRespondentmoved itsmanufacturingoperations fromWarren to Ithaca and eventually closedtheWarrenplantbecauseofdiscriminatoryconsiderations,and without bargaining with the Union, allin violation of Section 8(a)(1), (3), and(5) of the Act.B. Basic Findings of FactIn 1965 the Union became thebargainingrepresentativeof production and maintenance employees of Respondentat the Warren plant and a collective-bargaining agreementwas executed which expired in May 1967. Negotiations fora new agreement began in March 1967 and continuedthrough the latter part of August 1967, when a newcontractwas reached.The signing of the agreement,however,was preceded by a strike of approximately2-weeks duration.The Ithaca plant, located approximately 130 miles fromtheWarren plant,was leased by Respondent as ofSeptember 1, 1967. Production of visors commenced thereon or about January 1, 1968, but it appears that someequipment and machinery was moved to Ithaca beforethat time.The Union became aware that there was an Ithacaplant in July 1967 and conversations between the Unionand representatives of Respondent about the existence andeffect of that plant took place during the negotiations forthe last labor contract between the parties. ElmerRichardson,a union committeeman and an employee ofmany years service, testified credibly that since employeeswere concerned about what effect the proposed Ithacaoperation might have on their jobs at Warren, the Unionraisedtheissueduringnegotiations.According toRichardson,after the Union representative voiced theirconcern about Ithaca,Fordon, then general manager,assured the Union that the Warren operation had all thework that it could handle effectively, but because of itsovercrowded condition, surplus or overflow work would besent to the Ithaca plant.Richardson said that he andothers knew that the Warren plant was overcrowded, andwhen he reported Respondent'sexplanation to theemployees, they seemed content. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDComments were also made about the Ithaca plantduring the last contract negotiations by other companyand union representatives. Richardson recalled that in thefinalmeeting before the deadlock was broken, the Union'sattorney raised a question about Ithaca, and Respondent'sattorney assured the committee that they had "nothing toworry about," since the Ithaca plant had no bearing ontheWarren operation or on its employees. Gray, presidentof the Union, corroborated Richardson. He testified thatIthaca and its potential impact on Warren employmentwas raised at least twice during the August negotiationsleading to final agreement. In one meeting he asked ifjobs atWarren wouldbe eliminatedbecause of thecontemplated Ithaca operation, and demanded that thenew agreement include Ithaca operations in its coverage,but Respondent would not agree. In the final meeting, theUnion's attorney made the same proposal, and was turneddown by Respondent's attorney. Nevertheless, accordingtoGray, and I credit his undenied testimony, Gillet, anofficerof Respondent, assured the committee that theonly reason for the existence of the Ithaca plant was toperform overflow or excess work that could not behandled effectively at the Warren operation.'On August 25, 1967, the parties signed a newagreementretroactive toMay 1967, for a period of 3years,and the employees returned to work. Theagreement covers theWarren plant only, and is silentabout operations at Ithaca.Ray Calcaterra became Production manager of theWarren plant in November 1967. At this time some of theemployees at Warren were engaged in assembling a sunvisorforChevrolettrucks.AccordingtoLand,Respondent'spresident,theChevrolettruckorderamounted to about 20 percent of Respondent's productionat the time. In November 1967, the Union learned thatcomponents for the Chevrolet visor were being removedfrom the Warren plant and shipped to Ithaca, and raisedthesubjectwithCalcaterra,who conceded that theChevrolet truck job was being transferred to Ithaca. Heexplained, however, that this was being done because theWarren facility was too crowded for efficient production.He assured the union committee that the employees atWarren need not worry about their jobs because theCompany had more than enough work to keep them fullyoccupied.In responseto an inquiry, he added that theChevrolet workwas all thatwould be moved. The unioncommittee was aware of the crowded conditions in theWarren plant, and accepted Calcaterra's explanation.AccordingtoRespondent'spresident,Land,theCompany moved some machinery from the Warren plantto Ithaca in November 1967. According to the testimonyof the Union's witnesses, it appears that Respondentmoved one of the presses used in its operations to Ithacafrom Warren in November 1967. When Gray, the Union'spresident,metwithCalcaterraaftertheemployeescomplained to him about the move, Calcaterra explainedto him and the union committee that the press had beensent out for repairs and that Respondent might actuallyreplace it with a faster press. He assured Gray and thecommittee, in response to their inquiries, that the transferof the press would not "eliminate jobs" at Warren, but'Employee members of the union committee,Walasek and Pokorny, alsotestifiedwithout contradiction that,during the negotiations for the lastcontract,questions were asked about the Ithaca plant's potential effects onWarren employment,and the Union was assured by Fordon,Kovinsky,and Gillet that it would have no untoward effects on them for there wasmore work at Warren than the plant and employees could handlerather would create more work. The Union again acceptedCalcaterra's explanation for management's decision. Infact,however, the press involved was never returned toWarren, but was sent to Ithaca, and was never replacedby another machine in Warren.InlateDecember 1967,UnionCommitteemanRichardson transported a load of visor components fromWarren to Ithaca, and Land, Respondent's president, rodeback to Warren with him. During the trip, Land toldRichardson that Respondent expected increased businessand that the Ithaca plant would handle surplus work thatWarren was unable to handle.Production of visors commenced at Ithaca on January1,1968,and by February 1, 1968, 22 productionemployeeswereemployed there.Employment rosegradually and by September 1, 1968, 42 employeesappeared on the Ithaca payroll doing the same kind ofwork that the employees at Warren had normally done.On June 14, 1968, Respondent laid off approximately30 employees at Warren. Committeeman Pokorny askedCalcaterra if the layoff meant thatWarren operationswere being transferred to Ithaca, but Calcaterra repliedthat all employees would be recalled to work by August15,and denied that the Warren operation was beingphased out.During1968Respondentcontinuedtotransfermachinery and other equipment from Warren to Ithaca,accelerating the movement in the summer of 1968. BySeptember 1, 1968, employment at Warren had fallen to34 persons from a high of 101 on January 1, 1968, andemployment at Ithaca had risen to 42 from zero. At thetime of the hearing in this case there were 70 or moreemployees working at Ithaca, but only Richardson, thetruckdriver, and a janitor were employed at Warren. Theplant now is used to warehouse the visors which areproduced at the Ithaca plant.On August 29, 1968, Respondent wrote the Union andadvised it that it was "necessary to discontinue theoperation of theWarrenMichigan Plant of PlymouthIndustries, as being economically unfeasible." Respondentnoted that it had had considerable financial losses at theWarren plant over the last 2 years and had lost certainbusiness on which it "relied for the continued existence ofitsWarren Michigan Plant ...." The Union was furtheradvised that the Warren plant would close on October 1,1968, and that Respondent stood ready to meet with theUnion "in order to effectuate an orderly closing of thisplant."Thewriterconcludedby indicating thatRespondent would "do everything possible to assist thoseemployeeswho wish our help in finding them newemployment." The Union had no knowledge or adviceprior to receipt of the above letter that the Warren plantwould be closed. The Union had, however, on August 19filed a grievance with Respondent regarding the transferof work to Ithaca, and on August 15, 1968, filed theunfair labor practice charge in this case.Respondent made a small profit from the Warren plantin 1965, but it is clear that since 1966 it has sufferedsubstantiallossesinthatoperation.Respondent'spresident,Land, testified thatRespondent's principalreason for acquiring the Ithaca plant, which was leased onSeptember 1, 1967, for a term of 12 years, was becausetheCompany had been losing money at Warren andbelieved thatmuch of the loss was caused by the'These findings regarding the press are in accord with the creditedtestimony of Gray, and union committee members Richardson, Walasek,and Pokorny. PLYMOUTHINDUSTRIES, INC.611overcrowded condition of the Warren installation.Visorshad become bulkier because of style changes over theyearsandmore floor space was needed to handleRespondent's sales volume.Land also noted other considerations besides inadequatespacewhichcontributedtoRespondent'seconomicproblems.The prime factor was increased competitionwhich required Respondent to constantly bid lower eventhough its costs were rising.Despite Respondent's effortsto remain competitive,itlosta substantial part of itsshare of the market in 1968.Land, testified that Respondent originally intended tomanufacture only the Chevrolet truck visor at Ithaca,which amounted to 20 percent of the Company's sales andsold at a very low markup.Production of this item, whichhad been run for 6 months at Warren,was begun onJanuary 1,1968, at Ithaca,and completed there.He saidRespondent thought about closingWarren completelywhen it learned of the results of its 1968 bidding on 1969models.This occurred,according to him,in the latter partof June 1968. It appears from his testimony,which iscorroborated by the testimony of Charles Gillet, vicepresidentand salesmanager,and I so find, thatRespondent learned during March 1968 and again in June1968 that it was an unsuccessful,oronly partiallysuccessful,bidderon certain items,thereby losing aconsiderable quantity of its former business,including theChevrolet truck line completely.Land said that the decision to close Warren,which theloss of orders had precipitated,was made"in June or July1968." Later he testified that it was"probably made inthe third week in July 1968.In any case,itwas made, andElizabethShaw,Respondent'sofficemanagerandsecretary treasurer,said it was made at a meeting of theRespondent's Board of directors in July 1968.Land listed other factors which entered into thedecision to close Warren and manufacture at Ithaca. Henoted that Respondent'sfinancing costs rose from 6percent to approximately 13 percent when its financialreports,disclosed its losses,and this was a considerableincrease in cost because Respondent was borrowingapproximately$400,000 a month. Rent for the Ithacaplant is, on the other hand,approximately$30,000 a yearless than Respondent pays at Warren.Insurance rates andtaxes are also lower in Ithaca and there is no vandalism,according to the uncontradicted testimony of Land. Headded that"One of the side features was the fact thatthere is a fairly good labor market in Ithaca compared tothe labor market in this area."Schedules in evidenceshowing the comparative wage rates of employees atWarren and Ithaca indicate that many of the employees atIthaca receive at least 50 cents an hour less than those atWarren did for the same assembly operations.Based on these factors,including theCompany'ssubstantialfinancial losses and the recent unsuccessfulbids for orders,Land said Respondent concluded that itdid not have enough work to "fill two plants(and) so theonly thing to do was to move into the plant that appearedto give us the best chance."Having made this decision,he wrote to Gray on August29, 1968,and announced it to him.He said he did not dothis sooner because he was busy,and he conceded that hedid not believe that he was required to notify the Unionthat Respondent intended to close the plant and move itsoperations to Ithaca.Land also indicated that the decisiontomove was"irretrievable"and that it was "verydoubtful" that anything would have changed Respondent'sdecision,"because the volume of business we had wasn'tenough for two places.All you could do was go thecheapest route."C. Analysis,Additional Findings,and ConclusionsRegardless of Respondent's economic justification forclosing out theWarren operation and transferring unitwork to Ithaca,Respondent was nevertheless bound tobargain with the Union both about the decision and theeffects of such decision.'This Respondent clearly failed todo.Respondent had considerable losses atWarren, buteven though it offered to show its financial records to theUnion during 1967 bargaining,itnever suggested that itmight have to transfer operations to Ithaca unless theUnion reduced its wage demands or agreed to permitRespondent to make other savings by eliminating orcombining jobs classifications,for example.When the Union discovered that there was an Ithacaplant and raised a question about its possible impact onunit work, Respondent, as I have found in greater detailabove,assured theUnion in bargaining before theexecution of the 1967 contract,and thereafter,when theChevrolet truck order was transferred to Ithaca and thepress was moved out of Warren,that Ithaca's role wassecondary and only to handle overflow work whichWarren's facilities and employees could not accommodate,that the Chevrolet work was all that would be transferred,that a new press would be purchased and that employeesatWarren would gain rather than lose by management'sactions.In June 1968,employees were laid off at Warren, butemployment was not reduced at Ithaca,but actually rosesomewhat, andWarren employees laid off were againreassured that the plant was not being phased out and thatthey all would be recalled in August.In July and August 1968,Respondent accelerated themovement of machinery and equipment to Ithaca and didnot discuss the moves with the Union,and when it finallynotified the Union on August 30 that Warren was closedas of October 1, which was at least 6 weeks after thelatest date on which Respondent said it made its finaldecision, if Land's and Shaw's imprecise fixing of the dateisfullycredited,most of the Warren employees hadalready been laid off and employment at Ithaca had risensome more.Not only had the situation so deterioratedand so radically changed that there remained no adequateopportunity for effective bargaining about the decisionsand their effects when the Union got notice,but Land alsopretty clearly indicated that the decision was irrevocable.Iconclude on the basis of the above findings andanalysis thatRespondent concealed its decision anddelayed the announcement of it to the Union,and violatedSection 8(a)(5) of the Act by refusing to discuss it.Ialso find that Respondent did not bargain with theUnion about the effects on employees of its decision to'Fibreboard Paper ProductsCorp. v. N L.R B.,379 U.S. 203,Town andCountry ManufacturingCompany,Inc.136 NLRB 1022, enfd. on othergrounds 316 F.2d 846(C.A.5);OzarkTrailers,Incorporated,161NLRB561; AdamsDairy,Inc,137 NLRB 815, enforcement denied 322F.2d 553(C.A. 8); GarwinCorporation.153 NLRB 664, enfd in part and remanded374 F.2d 295 (C A.D.C.);StandardHanderchiefCo.,Inc..151NLRB 15;Royal Plantingand PolishingCo, Inc.,160NLRB 990, enforcementdenied 350 F.2d 191(C.A 3);PurolatorProducts,Inc.,160 NLRB 80.The Board has not accepted the reasoning of the Courts of Appeals inRoyal Plating andPolishingCo., Inc,andAdamsDairy,Inc.,whichdenied enforcement with respect to the Board'sOrder relating tomanagement's decision in those cases. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDtransfer work to Ithaca and close the Warren plant, andcontrary to Respondent's contentionin itsbrief, I findthat Respondent's notification to the Union of Warren'sdeath gave the Union no real opportunity or actualinvitation to bargain with Respondent about the effects ofthemove on unit employees. Not only had most of thedamage been done by August 29 - machinery and jobsmoved and other employees hired at Ithaca - butRespondent's letter informing the Union about the closingreveals that the scope of Respondent's willingness to meetwith the Union was limited to effectuating "an orderlyclosingof the plant" and to doing "everything possible toassist those employees who wish" Respondent's help "infinding them new employment." This is certainly notenough.Moreover,Respondent's attitude toward thetransfer of work to Ithaca and its impact on Warrenemployees is shown by its letter of August 29, 1968, to theUnion flatly denying the grievance filed by the Unionregardingthe transfer of work to Ithaca. By failing tobargain with the Union about the effects of the transfer ofworkand closingof theWarren plant,Respondentcommitted an additional violation of Section 8(a)(5) of theAct.What has been said to here on the refusal to bargainalsodisposesofthesuggestionorintimationinRespondent's brief that the Union was aware of the moveto Ithaca and waived its right to bargain about thetransfer of work and the ultimateclosingof the Warrenoperations. In brief, as found and discussed above, fromthe time the Union learned about Ithaca up to the Junelayoff it was assured that its role was a restricted onewhich would have no impact on jobs at Warren.' Thissounds more like company estoppel than union waiver,and, in any case, waiver of a basic right must be clear andexplicit. The 1967 labor agreement is silent about Ithaca.'Whether Respondent's actions in transferring work toIthaca and finally closing the Warren plant and having allwork done at the Ithaca plant amount to discrimination inviolation of Section 8(a)(3) of the Act, as the GeneralCounsel contends, depends on Respondent's real motivefor doing what it did. As bearing on motive, GeneralCounsel introduced evidence of certain statements byRespondent's agents indicatingantiunion bias.Gilbert, a former employee at Warren, testified thatsometimein eitherMay or June 1967, as she was leavingthe plant, Fordon, the then plant manager who is nolongerwith the Company, asked her why the employeesdid not get a betterunionto represent them becauseRoberts, owner of Respondent, would not continue to putup with "this s - t of theunionthere." Fordon did nottestify.Apart from the difficulty in determining what itwas exactly that Roberts might have been bothered about,Idiscredit Gilbert, for the evidence does not appear in thestatement she gave the Boardagent inthe investigation ofthis case, and I do not believe her explanation that shetold the Boardagentabout it, but he failed to include it inher affidavit. She also testified that she overheard Robertstellanother employee in August 1967 that he "wouldn'tput up with this G - damn union, that if it took him 10years he would close the doors." When Gilbert gave heraffidavit to the Board investigator in August 1968, shewas unable to pinpoint Roberts' remarkashaving'When negotiationswith the Union brokedown inAugust 1967 and astrikeoccurred,Respondent in a letter to employees,advised them that"the proposed Ithaca operation is not being considered so as to displacejobs atWarren."'Puerto Rico Telephone Company,149 NLRB 950, 963-964.occurred in August 1967, as she did in her testimony, butstated that it had occurred "within the last year." Inaddition, there is no reference to "ten years" in theaffidavit as the time that Roberts would take to get rid ofthe Union, if necessary. Roberts did not testify, but I findthatGilbert wasexaggerating,and do not rely on anyevidence she gave in evaluating Respondent's allegedanimus.Henry, former employee, testified that she overheardRoberts tell another employee, "shortly after" the strikeinAugust 1967, that he did not care how long it wouldtake, "but he would have nobody running his business forhim." Roberts did not testify, and I have no reason todiscreditMrs. Henry. It should be noted, however, thatthe alleged remark was made a year before the Companymoved, it contains no reference to the Union as such, theother employee to whom the statement was made wasunnamedand not called, and Henry did not hear all of theconversations.Ontheantiunionissue,Richardson,plantcommitteeman and member of the negotiating committee,testified that in the 1967 contract negotiations, during adiscussionabout combining job classifications, Fordonheatedly reacted to the Union's refusal to agree to theCompany's proposal by stating "if that's the case . . . wewillmove the whole damn plant to Ithaca." Richardsonsaid that Kovinsky, Respondent's attorney, "calmed"Fordon down. As noted earlier, the contract was signed,and it appears from the record that the Union's positionon job classifications prevailed. Kovinsky testified that hewas the principal negotiator and did not hear Fordonmake any kind of a statement like the one Richardson,said he did. He added that the job classification problemwas not "that big of an issue." I found Richardson acrediblewitness, and I have no reason to doubt thatFordon made some remark about the possibility of amove to Ithaca during a heated discussion of a differencebetween the parties prior to the execution of the lastcontract.Fordon was replaced by Calcaterra after the strike, andRichardson testified that Calcaterra made two antiunionstatements to him. Calcaterra asked him about 2 monthsbefore the hearing in this case whether he was still payingunion dues, and added that Richardson was "stupid"when he answered that he was. The second statement wasmade about 2 weeks before the hearing when, in adiscussionaboutovertime,CalcaterraagainaskedRichardson if hewas stillpaying union dues, and then, inreference to a potential overtime claim, added that thelabor agreement was no longer effective, because therewas no longer a union at Warren.I find that General Counsel has not established by afair preponderance of the evidence that Respondent wasmotivated by discriminatory considerations in moving itsoperations to Ithaca and finally substituting it totally fortheWarren operation. Respondent had serious financiallosses atWarren. After a small profit in 1965, it lost$120,000 in 1966, and $210,000 in 1967. During the first 6months of 1968, theloss atWarren was $75,000, and byOctober 1968, it was $150,000. Land and Gillet testifiedcredibly and impressively about Respondent's difficultcompetitive position, severely exacerbated by Canadiancompetition, and about additional customerlosses,despitelower bids in the first half of 1968. Respondent's overheadin Ithaca, apart from its labor costs, is substantially lowerthan it was in Warren.As indicating union hostility and anintentionto avoidbargainingwith the Union as the factors which persuaded PLYMOUTH INDUSTRIES, INC.613Respondent to use the Ithaca plant and close the Warrenfacility, there are the few verbal indications of hostilityfound above.Ihave also found that for some timeRespondentconcealeditsacceleratedtransferofmachinery and equipment to Ithaca and refused tobargain with the Union about its decision and its effectson unit employees.There is also no question in my mindthat the lower wage rates which Respondent is paying itsunorganized employees in Ithaca, as well as the flexibilityand freedom it undoubtedly has in establishing jobclassifications,assigningworkand doingthe many otherthingsthatthephrase"management prerogatives"includes,were in the minds of Respondent's officers andmanagers when the move was under consideration. Thereis probably much rationalization involved in describing theresult found when motive is sought, and realistically thereisno clear border which separates the employer whomoves to get lower costs,including lower labor costs,without bargaining with the Union, but without everexpressinganythingbut praise for the principles ofcollectivebargaining,and the one who, similarlymotivated,tells it like it is or at least how it seems tohim.WeighingRespondent'sdistantand isolatedexpressions of hostility and its violation of Section 8(a)(5)of the Actagainst its solid economic and legaljustification for moving,if it had bargained to an impasseon that issue,Ifindand conclude that the overridingconsideration in Respondent'sdecision was "economic"not"discriminatory."Respondent,therefore,didnotviolate Section 8(a)(3) of the Act as alleged in transferringwork to Ithaca and finally closing the Warren plant.'Respondent commenced production at Ithaca on orabout January 1, 1968, and from then on to October 1,1968, when it finally closed the Warren plant, it movedand continued to move machinery,equipment and work toIthaca.The complaint alleges that the commencement ofoperations at Ithaca,and the transfer of work until theclosing of Warren, was a violation of Section 8(a)(5), inthat it was all done without notice to the Union. I havealready found that the transfer of work and closing theWarren plant was a violation of Section 8(a)(5) of the Actin the circumstances,but before a remedy can be fairlydevised it must be determined when the refusals firstoccurred.This is not too easily done on this record, aswill be explained, but in my opinion it is safe to find that,at the latest,Respondent'sfirst refusal to bargain aboutthe transfer of unit work was in June when a substantialnumber of employees were laid off at Warren,althoughemployment remained stable,or rose, at Ithaca.It cannot be found that the establishment of the Ithacaplant on January 1 as a producing facility was an unfairlabor practice because, if for no other reason,the chargein this case was filed on August 15, 1968, much more than6months after the event.In addition, even though onemight question why an employer rents for a long term aplant equal in size to his principal plant to do overflow orextra work,as Respondent explained it to employees, therecordwillnot support a finding that Respondent'sasserted reason for renting the Ithaca plant and beginningoperations there on the Chevrolet truck job was otherthan it said it was, and was really a long-range strategemfor ultimate closing of the entire Warren operation. The`The inherent effect of the refusal to bargain which directly affectedemployment at Warren might have been to discourage employees in theexercise of their rights guaranteed them in Section 7 of the Act, but inAdams Dairy,Inc, 137 NLRB 815, the Board deemed it unnecessary toconsider that issue since the remedy would be the same in any case.Warren plant was overcrowded in January 1968, as unionwitnessescandidly conceded, and the first work moved toIthaca was the Chevrolet job which was a major part ofRespondent's production.On Respondent's assurancesthat the Chevrolet truckvisor item was the only one Respondent contemplatedhaving done in Ithaca,at least at the time,and thatWarren employees would not suffer as a consequence, theUnion acquiesced in this Decision, and although I havefound that the Union did not thereby waive any rights tobargain about transfer of other work, not to mention totaleliminationof jobs, I cannot find on this record that thetransferofChevrolet truck work and the machineryneeded to produce it, or the hiring of employees toperform that work at Ithaca, was a refusal to bargain asalleged.But the layoff of Warren employees in June 1968 issomething else. According to Land, the Chevrolet truckjob ran 6 months at Warren and 6 months at Ithaca. Ifthat is so, then it was completed by June 30. YetRespondent laid off approximately 30 Warren employeeson June 14, did not bargain with the Union about it,' didnot offer the employees work in Ithaca, despite itspromisesthat the Ithaca operation would have nountoward effect on them, kept its Ithaca staff intact, andthen, while unit employees were in layoff status, began tomove more equipment to Ithaca in June, July and August,allwithout consulting the Union. I find that by laying offemployees on June 14 without discussion with the Unionabout its decision or its impact, and by continuing tophaseoutWarren and build up Ithaca thereafter,Respondent committed its first discernible or provablerefusal to bargain. The remedy will be constructed on thatfinding.In addition to finding that Respondent's first visiblerefusal to bargain took place on June 14, 1968, when itlaid off a substantial number of employees, I also findthat Respondent's decision to discontinueWarren as anoperating plant took place earlier than Land said it did.Land was not precise but somewhat vague about the dateof the decision. He first said it was "June or July" andthen"probably"made in thethirdweek of July. Shaw,Respondent's secretary-treasurer, said it was made at ameeting of the Company's board of directors "sometimein July," perhaps around the 12th, "as near as I canremember." No one produced a minute of the board ofdirectors. I think it incredible that a decision as importantas this was suddenly made on some unfixed date in July atameeting of the board of directors.Some thinking,planning and discussion was undoubtedly necessary priorto that time. I am unable to fix the date with any morecertainty than Respondent's witnesses,but I am convincedthat it occurred before they said it did, and this is someevidence that the June layoff began the real phasing out oftheWarren operation.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCERespondent'sactivitiesas set forth in section III,above,occurring in connectionwith its operationsdescribed in section I, above, have a close,intimate, andsubstantial relation to trade, traffic andcommerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.'here was nothing crowded about the Warren plant on June 14, orthereafter,to act as continued justification for work transfer 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYThe General Counsel requests that, among other things,Respondent be required to return to the Warren plant theunit work previously performed by employees in Warren,and reopen the plant and resume production under theterms and conditions of the existing labor contract.Although the Board has this power,to be exercised if thecircumstances warrant it,nevertheless,as I understand thecases,the Board's conventional remedy in this type of caseis to give the employer an election either to return orremain at the new location and provide alternativeremedies depending on the choice the employer makes. 8 Iwillnot,therefore,recommend that Respondent beordered to return from Ithaca all work that the Warrenplant can handle and offer unit employees employmentthere.As a minimum,Respondent should,however, berequired to restore thestatus quoas nearly as possible anddisentangle the effects of the unfair labor practices whichit committed by offering to employees who lost work as aconsequence of the transfer of unit work to Ithaca, otherthan the Chevrolet truck order,and were laid off on orafter June 14, 1968 (the date of the first apparent refusaltobargainwhich canbe fixed withany precision),immediate and full reinstatement at its Ithaca plant, or atWarren, if Respondent elects to resume operations there,discharging if necessary, all persons hired after that date.Reinstatement of employees shall be to their same orsubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges, if saidemployees notify Respondent within 20 days from the dayitnotifies the Regional Director that it will comply withtheBoard'sOrder,thatheorshedesiressuchreinstatement.Respondent shall pay to each employee soreinstated, all necessary and proper items of expense inmoving themselves,their immediate families, and theirhousehold effects to Ithaca.In addition,Respondent willbe required to pay to each of the aforementionedemployees backpay for the period beginning with theirlayoff and terminating when any of the following eventsshallfirstoccur:(1)upon their reinstatement byRespondent;(2) upon their failure to notify Respondentthat they desire reinstatement,(3)when they obtain, ordid obtain, other substantially equivalent employment; (4)when they are placed on a preferential hiring list in linewith seniority for hiring at Ithaca if there is not workenough available for all those who apply.Such backpayshall be computed in the manner established by the BoardinF.W.Woolworth Company,90 NLRB 289, and shallbear interest at 6 percent per annum computed asprovided inIsisPlumbing&Heating Co.,138NLRB716. Backpay to any laid off employee shall also ceaseupon his or her reinstatement to the same or substantiallyequivalentemployment atWarren,ifproduction isresumed there.Respondent shall preserve and, upon request, makeavailable to the Board or its agents,for examination orcopying,allpayroll and personnel records necessary oruseful in determining compliance with the Board'sOrder,and the computation of backpay due, as herein provided.Since Respondent no longer operates its Warren plant,the customary notices to employees should be mailed toemployees at their homes.Itwill also be recommended that the Board reserve toitself the right to amend or modify its order to provide forevents which have not been anticipated.Upon the foregoing findings of fact,and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), 2(6), and (7) of theAct.2.The Union is a labor organization within themeaning oftheAct,and at all times material was theexclusivecollective-bargainingrepresentativeofallproduction,receiving,truckdrivers,andmaintenanceemployees,excluding executive,superintendent,clericalemployees,professionalemployees,guards,and othersupervisory employees of Respondent, employed at itsWarren plant.3.By transferring unit work to Ithaca, by laying offunit employees on and after June 14, 1968, withoutoffering employment at Ithaca, by closing theWarrenoperation on or about October 1, 1968, all withoutbargaining with the Union about its decisions and aboutthe effects of its decisions,Respondent engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.4.Respondent did not violate Section 8(a)(3) of the Actas alleged in the complaint.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.[Recommended Order omitted from publication.]'StandardHanderchief Co ,151 NLRB 15,19;GarwinCorporation,153NLRB664, 665.